Exhibit 10.3

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of June 7‎, 2019 but to be effective only as of the
Closing, among Comstock Resources, Inc. (the “Company”) and the persons set
forth on the signature pages hereto (collectively, the “Holders” and, each
individually, a “Holder”). This Agreement is made pursuant to that certain (i)
Agreement and Plan of Merger dated as of the date hereof (the “Merger
Agreement”) by and among the Company and Covey Park Energy LLC, a Delaware
limited liability company, New Covey Park Energy LLC a Delaware limited
liability company (“Holdings”) and, ‎solely for purposes of Section 5.14
thereof, Covey Park Energy Holdings LLC, a Delaware limited ‎liability company‎
and (ii) Subscription Agreement dated as of the date hereof by and among the
Company, Arkoma Drilling CP, LLC, a ‎Texas limited liability company (“Arkoma
LLC”) and Williston Drilling CP, LLC, a Texas limited ‎liability company
(“Williston LLC” and, together with Arkoma LLC, the “Jones
Entities”)‎.  Capitalized terms used and not otherwise defined herein that are
defined in the Merger Agreement shall have the meanings given to such terms in
the Merger Agreement.

WHEREAS, the Company, Arkoma Drilling L.P., a Texas limited partnership (“Arkoma
LP”) and Williston Drilling, L.P., a Texas limited partnership (“Williston LP”)
entered into that certain Registration Rights Agreement, dated as of August 3,
2018 (the “Initial RRA”);

WHEREAS, upon the terms and subject to the conditions of the Merger Agreement,
the Company has agreed to issue to Holdings (i) 28,833,000 shares of common
stock of the Company, par value $0.50 per share (the “Common Stock”) and (ii)
210,000 shares of Series A Preferred Stock of the Company, par value $10.00 per
share (the “Series A Preferred Stock”);

WHEREAS, upon the terms and subject to the conditions of the Subscription
Agreement, the Company has agreed to issue to the Jones Entities (i) 50 million
shares of Common Stock, and (ii) 175,000 shares of Series B Preferred Stock of
the Company, par value $10.00 per share (the “Series B Preferred Stock” and
together with the Series A Preferred Stock, the “Preferred Shares”); and

WHEREAS, the Company and the Holders (including the Jones Entities) desire to
execute and deliver this Agreement in order for the Company to grant certain
registration and other rights to the Covey Holders by amending the Initial RRA
on the terms and subject to the conditions set forth in this Agreement,
effective as of the Closing.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Merger Agreement and this
Agreement, the Company and each of the Holders, severally and not jointly, agree
that the Initial RRA shall be amended and restated as follows effective as of
the Closing:

 

1.

Definitions.

 As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this

 

 

--------------------------------------------------------------------------------

 

definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing; provided, however, that the Company shall not be considered an
Affiliate of any Holder for purposes of this Agreement.

“as converted basis” means on a basis assuming that all Preferred Shares of the
applicable Holder have been converted into shares of Common Stock in accordance
with the terms of the Series A Preferred Stock or Series B Preferred Stock, as
applicable, without regard to any restrictions thereunder as to when such
Preferred Shares may be converted into Common Stock.  

“Business Day” means any day on which the principal offices of the Commission in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in the City of Dallas in the United States of America.

“Closing” has the meaning set forth in the Merger Agreement.

“Commission” means the Securities and Exchange Commission.

“Covey Holders” means New Covey Park Energy, LLC, a Delaware limited liability
company and any permitted transferee thereof of Registrable Securities to whom
registration rights hereunder are assigned in accordance with the terms
hereof.  

“Covey Priority Underwriting Request” shall have the meaning set forth in
Section 4(a).

“Effectiveness Date” means, with respect to the Initial Registration Statement
or any additional Registration Statement required to be filed pursuant to
Section 2(c) or Section 5(c) hereunder, the 45th calendar day following the
Filing Date (or, in the event of a “full review” by the Commission, the
90th calendar day following the Filing Date); provided, however, that in the
event the Company is notified by the Commission that one or more of the above
Registration Statements will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Date as to such Registration Statement
shall be the fifth Business Day following the date on which the Company is so
notified if such date precedes the dates otherwise required above, provided,
further, if such Effectiveness Date falls on a day that is not a Business Day,
then the Effectiveness Date shall be the next succeeding Business Day, and
provided further that the Effectiveness Date of a Registration Statement will be
extended by the number of days any Holder objects to the filing of a
Registration Statement pursuant to Section 5(a).

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 45th calendar day following the date of the Closing. With respect
to any additional Registration Statements which may be required pursuant to
Section 2(c) or Section 5(c), the earliest practicable date on which the Company
is permitted by SEC Guidance to file such additional Registration Statement
related to the Registrable Securities.

2

 

--------------------------------------------------------------------------------

 

“Holder” or “Holders” means the Jones Holders and the Covey Holders.  The
initial Holders shall be the Persons identified on the signature pages hereto.

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

‎ “Initial Issue Date” shall mean the first date of original issuance of shares
of the ‎Preferred Shares.‎

“Initial Period” the period beginning on the Closing and ending on the later of
(x) the 12-month anniversary of the Closing, and (y) 30 days following the date
on which the Covey Holders cease to hold any Preferred Shares.

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

“Initiating Holder” means the Jones Holder or Covey Holder delivering the
Underwriting Request.

“Issuer Proposed Offering” has the meaning set forth in Section 3(a).

“Jones Holders” means the Jones Entities, Arkoma LP, Williston LP. and any
permitted transferee thereof of Registrable Securities to whom registration
rights hereunder are assigned in accordance with the terms hereof.  

“Losses” shall have the meaning set forth in Section 7(a).

“Majority of the Covey Holders” means Holders of a majority of the Registrable
Securities held by the Covey Holders on an as converted basis.

“Majority of the Jones Holders” means Holders of a majority of the Registrable
Securities held by the Jones Holders on an as converted basis.

“Opt Out Election” shall have the meaning set forth in Section 3(b).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“Piggyback Rights” shall have the meaning set forth in Section 3(a).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and

3

 

--------------------------------------------------------------------------------

 

supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

“Registration” means any registration pursuant to this Agreement, including
pursuant to the Shelf Registration Statement.

“Registrable Securities” means, as of any date of determination, (a) the Shares
and (b) any securities issued or then issuable upon any stock split, dividend or
other distribution, or in connection with a combination of shares, or any
security into which such Common Stock will have been converted or exchanged in
connection with a recapitalization, reorganization, reclassification, merger,
consolidation, exchange distribution or similar event with respect to the
foregoing; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities (and the Company shall not be required to maintain
the effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and such Registrable Securities have been disposed of
by the Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144, or
(c) such Registrable Securities cease to be outstanding.

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 2(c) or Section 5(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Secondary Offering” means an Underwritten Offering of Registrable Securities
for the account of the Holders made pursuant to an Underwriting Request.

“Selling Holders” has the meaning set forth in Section 4(c).

4

 

--------------------------------------------------------------------------------

 

“Shares” means (i) with respect to the Jones Holders, (A) the shares of Common
Stock held by the Jones Holders as of the date hereof, (B) the shares of Common
Stock to be issued to the Jones Entities pursuant to the Subscription Agreement
upon the closing of the transactions contemplated thereby, and (C) the shares of
Common Stock issued or issuable upon conversion of the Series B Preferred Stock
to be issued to the Jones Entities pursuant to the Subscription Agreement, and
(ii) with respect to the Covey Holders, (A) the shares of Common Stock to be
issued to the Covey Holders pursuant to the Merger Agreement and (B) the shares
of Common Stock issued or issuable upon conversion of the shares of Series A
Preferred Stock to be issued to the Covey Holders pursuant to the Merger
Agreement.

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.

“SEC Guidance” means (i) any publicly available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Stock are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Underwriting Request” shall have the meaning set forth in Section 4(a).

 

2.

Shelf Registration.

 

a.On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement to permit the public resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Shelf Registration Statement”); provided, however, the Company
shall have no obligation to file a Registration Statement to register the Common
Stock issuable upon conversion of the Preferred Shares until 180 days prior to
the first anniversary of the Initial Issue Date.  The Shelf Registration
Statement filed hereunder shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
herewith, subject to the provisions of Section 2(d)).  Subject to the terms of
this Agreement, the Company shall use commercially reasonable efforts to cause a
Shelf Registration Statement filed under this Agreement (including, without
limitation, under Section 5(c)) to be declared effective under the Securities
Act as promptly as reasonably practicable after the filing thereof, but in any
event no later than the applicable Effectiveness Date, and shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act until the date that all Registrable
Securities covered by such Shelf Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”).  The Shelf Registration
Statement when effective (including the documents incorporated therein by
reference) will comply as to form in all material respects with all applicable
requirements of the Securities Act and the Exchange Act

5

 

--------------------------------------------------------------------------------

 

and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any prospectus contained in such Shelf
Registration Statement, in the light of the circumstances under which a
statement is made). The Company shall notify the Holders by e-mail of the
effectiveness of a Shelf Registration Statement after the Company telephonically
confirms effectiveness with the Commission.  The Company shall file a final
Prospectus with the Commission as required by Rule 424 after the effective date
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, any Registration Statement filed to permit the resale of Registrable
Securities of the Covey Holders shall contain only Registrable Securities of the
Covey Holders, unless otherwise consented to in writing by Majority of the Covey
Holders.

 

b.If Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

c.Notwithstanding anything to the contrary contained herein, in no event shall
the Company be permitted to name any Holder or Affiliate of a Holder as any
Underwriter without the prior written consent of such Holder.

 

 

3.

Piggy-Back Registrations.

 

a.If the Company proposes to conduct an Underwritten Offering (including a
Secondary Offering), whether for its own account (such offering for its own
account being referred to as an “Issuer Proposed Offering”), pursuant to an
Underwriting Request or otherwise, each Holder shall have the right to include
in such Underwritten Offering all or part of the Registrable Securities held by
such Holder (the “Piggyback Rights”). Except as otherwise provided in Section
3(b), the Company shall promptly, but in no event less than ten (10) Business
Days prior to any such Underwritten Offering (or, in the event of an
Underwritten Offering that will be executed as an “overnight” or “bought” deal,
no less than five (5) Business Days prior to the commencement of such
Underwritten Offering), give written notice to all Holders of Registrable
Securities of its intention to conduct such Underwritten Offering.  Any Holder
wishing to exercise its Piggyback Rights shall deliver to the Company a written
notice (i) within five (5) Business Days after the receipt of the Company’s
notice or (ii) at least one (1) day prior to the first use of a preliminary
prospectus in connection with such Underwritten Offering, whichever is
earlier.  Such Holder’s written notice shall specify the number of shares of
Common Stock intended to be disposed of by such Holder, which might be all or a
portion of such Holder’s Registrable Securities. The Company will, subject to
Section 3(b), use its commercially reasonable efforts to effect the registration
under the Securities Act of, and to include in the Underwritten Offering, all
Registrable Securities which the Company has been so requested to register by
the Holders thereof, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered and sold; provided that (x) in the
case of an Issuer Proposed Offering, if, at any time after giving written notice
of its intention to conduct the Issuer

6

 

--------------------------------------------------------------------------------

 

Proposed Offering and prior to the commencement of the Issuer Proposed Offering,
the Company shall determine for any reason not to proceed with the Issuer
Proposed Offering, the Company may, at its election, give written notice of such
determination to each Holder of Registrable Securities and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such Issuer Proposed Offering, (y) in the case of Secondary Offering, if,
at any time after giving written notice of its intention to conduct the
Secondary Offering and prior to the commencement of the Secondary Offering, the
Initiating Holder shall determine for any reason not to proceed with the
Secondary Offering, the Company may, at its election, give written notice of
such determination to each Holder of Registrable Securities and, thereupon,
shall be relieved of its obligation to register any Registrable Securities in
connection with such Secondary Offering and (z) all Holders of Registrable
Securities requesting to be included in the Underwritten Offering must sell
their Registrable Securities to the underwriters selected by the Company or the
Initiating Holder, as applicable, on the same terms and conditions as apply to
the Company or the Initiating Holder, as applicable (including entering into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such offering by the Company or the Initiating Holder, as
applicable), as may be customary or appropriate in for offerings of the type
being conducted.

 

b.If the managing underwriter in any Issuer Proposed Offering determines in good
faith that marketing factors require a limitation on the number of securities to
be underwritten, the number of securities that may be included will be limited
to the number of securities that, in the opinion of such underwriter, should be
included, and the securities to be included in the underwriting shall be
allocated, as follows: (i) first, to the Company, (ii) second, among the Selling
Holders, with the maximum that is allocable under this clause (ii) to be
allocated 50% to the Jones Holders (pro rata among such Jones Holders) and 50%
to the Covey Holders (pro rata among such Covey Holders); provided, that if
either the Jones Holders or the Covey Holders do not elect the entire 50%
allocation, the other Party may include their securities for the remaining
portion, and (iii) third, pro rata among any other Persons who have been or are
granted registration rights after the date of this Agreement based on the number
of securities validly requested to be included by such Persons.  

 

c.If the managing underwriter in any Secondary Offering determines in good faith
that marketing factors require a limitation on the number of securities to be
underwritten, the number of securities that may be included will be limited to
the number of securities that, in the opinion of such underwriter, should be
included, and the securities to be included in the underwriting shall be
allocated, as follows:

 

 

i.

During the Initial period (i) if the Initiating Holder is a Covey Holder, (A)
first, the Covey Holders pro rata among such Holders, (B) second, the Jones
Holders pro rata among such Holders, and (C) third, pro rata among any other
Persons who have been or are granted registration rights after the date of this
Agreement based on the number of securities validly requested to be included by
such Persons and (ii) if the Initiating Holder is a Jones Holder, (A) first, to
the Jones Holders and the Covey Holders, with the maximum allocable under this
clause (ii)(A) allocated 50% to the Jones Holders (pro rata among such Jones

7

 

--------------------------------------------------------------------------------

 

 

Holders) and 50% to the Covey Holders (pro rata among such Covey Holders);
provided, that if either the Jones Holders or the Covey Holders do not elect the
entire 50% allocation, the other Party may include their securities for the
remaining portion, and, (B) second, pro rata among any other Persons who have
been or are granted registration rights after the date of this Agreement based
on the number of securities validly requested to be included by such Persons;
and

 

 

ii.

Following the Initial Period, (i) if the Initiating Holder is a Covey Holder,
(A) first, the Covey Holders pro rata among such Holders, (B) second, the Jones
Holders pro rata among such Holders, and (C) third, pro rata among any other
Persons who have been or are granted registration rights after the date of this
Agreement based on the number of securities validly requested to be included by
such Persons and (ii) if the Initiating Holder is a Jones Holder, (A) first, the
Jones Holders pro rata among such Holders, (B) second, the Covey Holders pro
rata among such Holders, and (C) third, pro rata among any other Persons who
have been or are granted registration rights after the date of this Agreement
based on the number of securities validly requested to be included by such
Persons.

 

d.Notwithstanding anything to the contrary contained in this Section 3(b), at
any time a Holder may elect, in writing, not to receive any notices pursuant to
Section 3(a), Section 4(a) or other communications with respect to events giving
rise to such Holder’s ability to exercise its Piggyback Right or make a Covey
Priority Underwriting Request, as applicable (each, an “Opt Out
Election”).  Following the receipt of an Opt Out Election from any Holder, the
Company shall not deliver to any such Holder notice of the Company’s intent to
conduct an Underwritten Offering, and such Holder shall have no rights to
participate in any such Underwritten Offering pursuant to this Agreement until
such time as a revocation of such Opt Out Election has been received.  For the
avoidance of doubt, nothing in this Section 3(d) shall be deemed to prohibit the
Company from notifying the Holder of any event for which the Company is required
to provide notice to such Holder under any other agreement or applicable law,
notwithstanding the receipt of an Opt Out Election from such Holder.  

 

4.Underwriting.

 

a.For so long as a Holder holds Registrable Securities, such Holder may request
by giving written notice (an “Underwriting Request”) to the Company that an
offering permitted under Section 2(a) shall be in the form of an Underwritten
Offering; provided, however, that in the case of each such Underwritten
Offering, such Holder will be entitled to make such demand only if (i) the
proceeds from the sale of Registrable Securities in the offering (before the
deduction of underwriting discounts) is reasonably expected to exceed, in the
aggregate, $50,000,000) or (ii) such Underwritten Offering includes all of the
Registrable Securities held by such Holder and the proceeds from the sale of
Registrable Securities in the offering (before the deduction of underwriting
discounts) is reasonably expected to exceed, in the

8

 

--------------------------------------------------------------------------------

 

aggregate, $30,000,000.  Notwithstanding the foregoing, if during the Initial
Period the Jones Holders make an Underwriting Request pursuant to this Section 4
to conduct an Underwritten Offering within 6 months of the consummation of any
Issuer Proposed Offering or any Secondary Offering with respect to which any
Jones Holder was the Initiating Holder, the Company shall promptly notify the
Covey Holders thereof, and the Covey Holders shall have 10 Business Days during
which to elect to make an Underwriting Request (any such request, a “Covey
Priority Underwriting Request”).  If the Covey Holders make a Covey Priority
Underwriting Request, the applicable Underwriting Request by the Jones Holders
shall be deemed to have been withdrawn and the applicable Covey Holder shall be
deemed the “Initiating Holder” with respect to such Underwriting Request.  If
the Covey Holders do not make a Covey Priority Underwriting Request, the
Underwriting Request by the Jones Holders shall remain effecting and the Jones
Holders shall be the Initiating Holder with respect to such Underwriting
Request.  

 

b.All Underwriting Requests shall specify the approximate number of Registrable
Securities to be sold in the Secondary Offering and the expected price range
(net of underwriting discounts and commissions) of such Secondary Offering.

 

c.With respect to any such Secondary Offering, the Initiating Holder shall
select an investment banking firm of international standing to be the managing
underwriter for the offering, which firm shall be reasonably acceptable to the
Company. The Company will enter into and perform its obligations under an
underwriting agreement with the underwriters for such Secondary Offering, such
agreement to contain such representations and warranties by the Company and such
other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, which may include, without
limitation, indemnities and contribution to the effect and to the extent
provided in Section 5 and the provision of opinions of counsel and accountants’
letters as are customarily delivered by issuers to underwriters in secondary
underwritten public offerings of securities. The Initiating Holders and any
Holder participating in a Secondary Offering pursuant to Section 3
(collectively, the “Selling Holders”) shall be a party to any such underwriting
agreement and the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of such Selling Holders of such securities, but
only to the extent such representations and warranties and other agreements are
customarily made by issuers to selling stockholders in secondary underwritten
public offerings, and the Selling Holders shall be required to make
representations or warranties to, and other agreements with, the Company and the
underwriters in connection with such underwriting agreement as are customarily
made by selling stockholders in secondary underwritten public offerings;
provided, however, that the Selling Holders shall not be required to make any
representations or warranties to the Company or the underwriters regarding such
Selling Holder’s knowledge about the Company or to undertake any indemnification
obligations to the Company with respect thereto, except as otherwise provided in
Section 7), or to the underwriters with respect thereto, except to the extent of
the indemnification being given to the Company and its controlling Persons in
Section 7.

 

5.Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

9

 

--------------------------------------------------------------------------------

 

a.Not less than five (5) Business Days prior to the filing of each Registration
Statement and not less than two (2) Business Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act and
(iii) use commercially reasonable efforts to address in each such document when
so filed with the Commission such comments as such Holders reasonably shall
propose prior to the filing thereof.  The Company shall not file a Registration
Statement or any such Prospectus or any amendments or supplements thereto to
which the Holders of a majority of the Registrable Securities shall reasonably
object in good faith, provided that, the Company is notified of such objection
in writing no later than five (5) Business Days after the Holders have been so
furnished copies of a Registration Statement or one (1) Business Day after the
Holders have been so furnished copies of any related Prospectus or amendments or
supplements thereto.  Each Holder agrees to furnish to the Company a completed
questionnaire in the form provided by the Company on a date that is not less
than two (2) Business Days prior to the Filing Date or by the end of the fourth
(4th) Business Day following the date on which such Holder receives draft
materials in accordance with this Section.

 

b. In connection with a Piggyback Registration, the Company will at least five
(5) Business Days prior to the anticipated filing of the initial Prospectus that
identifies the Holders or any amendment or supplement thereto, (i) furnish to
such Holders copies of all Registration Statements that identify the Holders and
any related Prospectus or any amendment or supplement thereto (other than
amendments and supplements that do not materially alter the previous disclosure
or do nothing more than name Holders and provide information with respect
thereto) prior to filing and (ii) use commercially reasonable efforts to address
in each such document when so filed with the Commission such comments as such
Holders reasonably shall propose prior to the filing thereof.

 

c.(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company
shall excise any information contained therein which would constitute material
non-public information regarding the Company or any of its subsidiaries), and
(iv) comply in all material respects with the

10

 

--------------------------------------------------------------------------------

 

applicable provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Holders thereof
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented.

 

d.If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Holders of not less than the
number of such Registrable Securities.

 

e.Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one (1) Business Day prior to such filing) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Business Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its subsidiaries.

 

11

 

--------------------------------------------------------------------------------

 

f.Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

g.Furnish to each Holder, without charge on request, at least one conformed copy
of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.

 

h.Subject to the terms of this Agreement, the Company hereby consents to the use
of such Prospectus and each amendment or supplement thereto by each of the
Selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 5(e).

 

i.If the Company is not then listed on a national securities exchange, prior to
any resale of Registrable Securities by a Holder, use its commercially
reasonable efforts to register or qualify or cooperate with the Selling Holders
in connection with the registration or qualification (or exemption from the
Registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or “blue sky” laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement, provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.

 

j.If requested by a Holder, cooperate with such Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Merger Agreement, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holder may request.

 

k.Upon the occurrence of any event contemplated by Section 5(e), as promptly as
reasonably possible prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under

12

 

--------------------------------------------------------------------------------

 

which they were made, not misleading.  If the Company notifies the Holders in
accordance with clauses (iii) through (vi) of Section 5(e) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus.  The Company will
use its commercially reasonable efforts to ensure that the use of the Prospectus
may be resumed as promptly as is practicable.  The Company shall be entitled to
exercise its right under this Section 5(k) to suspend the availability of a
Registration Statement and Prospectus for a period not to exceed 60 calendar
days (which need not be consecutive days) in any 12-month period.

 

l.Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission under the Securities Act and the
Exchange Act, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the Commission pursuant to Rule 424 under the Securities Act, promptly inform
the Holders in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Holders are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.

 

m.The Company shall use its commercially reasonable efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

 

n.The Company may require each Selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares.  

 

6.Registration Expenses. All fees and expenses incident to the performance of or
compliance with, this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company’s counsel and independent
registered public accountants) (A) with respect to filings made with the
Commission, (B) with respect to filings required to be made with any trading
market on which the Common Stock is then listed for trading, and (C) in
compliance with applicable state securities or “blue sky” laws reasonably agreed
to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel, auditors, independent engineers and
accountants for the Company, including any special audits or “cold comfort”
letters required by or incident to such performance and compliance, (v)
Securities Act liability insurance, if the Company so desires such insurance,
(vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, including but not limited to fees of transfer agents and registrars
and (vii) all

13

 

--------------------------------------------------------------------------------

 

expenses related to marketing the sale of the Registrable Securities, including
expenses related to conducting a “road show.”  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.  In no event shall
the Company be responsible for any broker or similar commissions of any Holder
or, except to the extent provided for in this Agreement or the Merger Agreement,
any legal fees or other costs of the Holders.

 

7.Indemnification.

 

a.Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in (which, for
the avoidance of doubt, includes documents incorporated by reference in) a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that such (i) untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 5(e)(iii)-(vi), the use by such Holder of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by such Holder and prior to the receipt by such
Holder of the Advice contemplated in Section 8(b).  The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement

14

 

--------------------------------------------------------------------------------

 

of which the Company is aware.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such indemnified
person and shall survive the transfer of any Registrable Securities by any of
the Holders in accordance with Section 8(e).

 

b.Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s information provided in the applicable selling
stockholder questionnaire completed by such Holder, if any, or the proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or in any amendment or supplement thereto.  In no
event shall the liability of a Selling Holder be greater in amount than the
dollar amount of the proceeds (net of all expenses paid by such Holder in
connection with any claim relating to this Section 7 and the amount of any
damages such Holder has otherwise been required to pay by reason of such untrue
statement or omission) received by such Holder upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

 

c.Conduct of Indemnification Proceedings.  If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof,
provided that the failure of any Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have materially and
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying

15

 

--------------------------------------------------------------------------------

 

Party, and counsel to the Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of no more than one separate counsel shall be
at the expense of the Indemnifying Party).  The Indemnifying Party shall not be
liable for any settlement of any such Proceeding effected without its written
consent, which consent shall not be unreasonably withheld or delayed.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Business Days of written notice thereof to
the Indemnifying Party, provided that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

d.Contribution.  If the indemnification under Section 7(a) or 7(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(e) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  In no event
shall the contribution obligation of a Holder of Registrable Securities be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 7 and
the amount of any damages

16

 

--------------------------------------------------------------------------------

 

such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

8.Miscellaneous.

 

a.Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and each Holder agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

b.Discontinued Disposition.  By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 5(e)(iii) through (vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.

c.Lockups.  In connection with any Underwritten Offering (including any
Secondary Offering), any Holder that together with its Affiliates owns 10% or
more of the outstanding Common Stock, shall execute a customary “lock-up”
agreement with the underwriters of such Underwritten Offering containing a
lock-up period equal to 45 days from the date of the execution of the
underwriting agreement with respect to such Underwritten Offering.  In
connection with any Secondary Offering, the Company will, and will use its
commercially reasonable efforts to cause the members of the Board of Directors
of the Company and the officers of the Company that are “executive officers” as
defined under Section 16 of the Exchange Act to, execute a customary “lock-up”
agreement with the underwriters of such Secondary Offering containing a lock-up
period equal to 45 days from the date of the execution of the underwriting
agreement with respect to such Secondary Offering.

d.Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company, the Majority of
the Covey Holders and the Majority of the Jones Holders.  Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of a Holder or some Holders
and that does not directly or indirectly affect the rights of other Holders may
be given only by such Holder or Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or

17

 

--------------------------------------------------------------------------------

 

supplemented except in accordance with the provisions of the first sentence of
this Section 8(c).  No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of this Agreement
unless the same consideration also is offered to all of the parties to this
Agreement.

e.Recapitalization, Exchanges, Etc. Affecting the Shares. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all securities of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, splits,
recapitalizations, pro rata distributions of securities and the like occurring
after the date of this Agreement.

f.Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:

(i)make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144, at all times from and after the
date hereof;

(ii)use its reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and

(iii)so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the Commission’s
EDGAR system, to such Holder forthwith upon request a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration.

g.Marketing.  At the request of any Holder, the Company shall use commercially
reasonable efforts to assist such Holder in the marketing and sale of the
Registrable Securities, including with respect to any Underwritten Offering,
entering into customary agreements (including an underwriting agreement in
customary form with customary indemnification provisions) and take such other
actions as are reasonably required or advisable in order to expedite or
facilitate the disposition of such Registrable Securities, including providing
reasonable availability of appropriate members of senior management of the
Company to provide customary due diligence assistance in connection with any
such offering and to participate in customary “road show” presentations in
connection with such offering in substantially the same manner as they would in
an underwritten primary registered public offering by the Company of its Common
Stock, after taking into account the reasonable business requirements of the
Company in determining the scheduling and duration of any road show.  In
addition, the Company shall use commercially reasonable efforts to assist the
Holders with respect to any potential private transfer of any Preferred Shares
or Common Stock held by such Holders, including (i) entering into customary
confidentiality agreements with any prospective

18

 

--------------------------------------------------------------------------------

 

transferees, (ii) affording to the Holders and any prospective transferees and
their respective counsel, accountants, lenders and other representatives, full
access during normal business hours to the properties, books, contracts and
records of the Company and (iii) providing reasonable availability of
appropriate members of senior management of the Company to provide customary due
diligence assistance in connection with any such transfer; provided, however,
that any such investigation shall be conducted in such a manner as not to
interfere unreasonably with the Company’s business and operations.

 

h.Termination.  This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided that the provisions of Section 6 and Section 7 shall survive any such
termination.  For the avoidance of doubt, upon the valid termination of the
Merger Agreement in accordance with its terms, this Agreement shall no longer
become effective and shall terminate, become void and of no further force and
effect without any liability on the part of any party hereto.  

 

i.Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Merger Agreement.

j.Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder, including subsequent Holders of
Registrable Securities; provided, however, that (a) unless any such transferee
or assignee is an Affiliate of, and after such transfer or assignment continues
to be an Affiliate of, such Holder, the amount of Registerable Securities
transferred or assigned to such transferee or assignee shall represent at least
$25 million of Registerable Securities and (b) each such transferee or assignee
assumes in writing the responsibility for its portion of the obligations of such
transferring Holding under this Agreement by signing a counterpart signature
page hereto or by signing a joinder agreement or similar document.  The Company
may not assign (except by merger) its rights or obligations hereunder without
the prior written consent of all of the Holders of the then outstanding
Registrable Securities.

k.No Inconsistent Agreements.  Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would allow such current or future holder
to require the Company to include securities in any registration statement filed
by the Company on a basis other than expressly subordinate to the rights of the
Holders of Registrable Securities hereunder, otherwise have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Neither the Company nor any of its
subsidiaries has previously entered into any agreement granting any registration
rights with respect to any of its securities to any Person that have not been
satisfied in full.

l.Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same

19

 

--------------------------------------------------------------------------------

 

counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

m.Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Merger Agreement.

n.Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

o.Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

p.Headings.  The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

[Signature Pages Follow]

 

 

20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

COMSTOCK RESOURCES, INC.

 

By:       /s/M. Jay Allison                                        
Name:  M. Jay Allison
Title:    Chief Executive Officer

 

HOLDERS:

 

Arkoma Drilling CP, LLC

 

By:       /s/Thomas L. Walker                                  
Name:  Thomas L. Walker
Title:    Assistant Treasurer

 

Williston Drilling CP, LLC

 

By:       /s/Thomas L. Walker                                  
Name:  Thomas L. Walker
Title:    Assistant Treasurer

 

Arkoma Drilling L.P.

By: Blue Star Exploration Company, its
general partner

 

By:       /s/Thomas L. Walker                                  
Name:  Thomas L. Walker
Title:    Assistant Treasurer

 

Williston Drilling, L.P.

By: Blue Star Exploration Company, its
general partner

 

By:       /s/Thomas L. Walker                                  
Name:  Thomas L. Walker
Title:    Assistant Treasurer

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------

 

 

 

NEW COVEY PARK ENERGY LLC

 

By:       /s/Richard Burnett                                      
Name:  Richard Burnett
Title:    Authorized Signor

 

 

 

COMSTOCK CONTROL PERSON:

 

By:       /s/Jerral W. Jones                                      
Name:  Jerral W. Jones

 

 

22

 